DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “obtaining a ratio of the concentration of tungsten and the concentration of silicon inside the hard mask with respect to the surface of the hard mask by using a ratio of the concentration of tungsten and the concentration of silicon on the surface of the hard mask and a function representing
The specification does not disclose “a function representing a corresponding relationship between the concentrations on the surface of the hard mask and the concentrations inside the hard mask”
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54 (citation omitted)(underline added). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (citations omitted). The written description requirement of 35 U.S.C. § 112, first 
The applicant fails to disclose “a function representing a corresponding relationship between the concentrations on the surface of the hard mask and the concentrations inside the hard mask”
   A person of ordinary skill would not have recognized the inventor possession of the invention because the applicant has not disclosed “a function representing a corresponding relationship between the concentrations on the surface of the hard mask and the concentrations inside the hard mask”.  Further, the specification does not explain how a corresponding relationship is calculated, and determination of such a relationship would require undue experimentation.  MPEP 2164.01(a).  
  Claims 7, 8, 10, 11, and 12 are rejected as depending from claim 6 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2010/0285409) in view of Shimada (US 5229323) in view of Lee (US 6331478) in view of Nozawa (US 2015/0338731).
 Regarding claim 6.
Tanaka teaches a hard mask forming method, comprising: preparing a target object (101) (fig 1b) having a silicon-containing film (paragraph 43); and forming a hard mask (110) containing tungsten and silicon (WSi) (paragraph 54) (fig 1d), which is an amorphous film, on the silicon-containing film by sputtering (paragraph 54).  
 The applicant will note that merely determining the composition ratio does not patentably distinguish the process because such a calculation is merely a mental step and constitute an abstract idea. MPEP 2106 II Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016).  This is understood to be merely a mental process and not patentable.  MPEP 2111, In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).  This is understood to be merely a mental process.  Further, merely recognizing the latent properties of a material (that the concentrations of elements have ratios) does not patentably distinguish the claims because all materials made of tungsten and silicon will have ratio relating the concentrations.  MPEP 2145.II
Tanaka does not teach the apparatus used for deposition.
Shimada teaches depositing WSi in a chamber body of a film forming apparatus using the film forming apparatus (fig 1) (column 2 lines 30-55).
 It would have been obvious to one of ordinary skill in the art to deposit WSi using a chamber in order to prevent contamination of the device.
Tanaka in view of Shimida does not teach the concentrations of tungsten and silicon at the surface of the layer differs from the concentrations of tungsten and silicon inside the layer.
Lee teaches that a range of a ratio of a concentration of tungsten and a concentration of silicon on a surface of the hard mask is different from a range of the ratio of the concentration of tungsten and the concentration of silicon inside the hard mask with respect to the surface of the hard mask (column 4 lines 25-40).
It would have been obvious to one of ordinary skill in the art that the surface of the layer will have a different concentration composition compared to the interior of the layer because annealing causes a change in the concentration of the surface because silicon will preferentially mobilize and the silicide will recrystallize into a different composition (Lee column 4 lines 25-40).   
Tanaka in view of Shimida in view of Lee does not teach measuring the composition of the layers.
Nozawa teaches measuring the composition a mask layer (paragraph 427).
It would have been obvious to one of ordinary skill in the art to measure the composition of a the layer formed in order to determine that the composition deposited is satisfactory for the intended use
 Regarding claim 7.
Shimada teaches the WSi is formed using a target (5) containing tungsten and silicon in the film forming apparatus (fig 1) (column 2 lines 30-55)
 Regarding claim 9.
Shimada teaches the target comprises WSi (column 2 line 45) which has a ratio of a concentration of tungsten and a concentration of silicon in the target is within a range between a ratio in which the concentration of tungsten is 50 at.% and the concentration of silicon is 50 at.%.
 Regarding claim 10.
Shimada teaches the WSi is formed using a first target made of tungsten and a second target made of silicon by the film forming apparatus (fig 1) (column 2 lines 30-55)
 Regarding claim 11.
Tanaka teaches WSi which has a ratio of a concentration of tungsten is 50 at. % and the concentration of silicon is 50 at.% (paragraph 54).
Shimada teaches a voltage to be applied to the first target and a voltage to be applied to the second target are adjusted such (fig 1) (column 2 lines 30-55)
   Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2010/0285409) in view of Shimada (US 5229323) in view of Lee (US 6331478) as applied to claim 10 and further in view of Plumton (US 5013682).
Regarding claim 12.
Tanaka in view of Shimada in view of Lee teaches elements of the claimed invention above.
Tanaka in view of Shimada in view of Lee does not teach a tungsten silicide ratio of 60:40.
Plumton teaches a tungsten silicide mask having a tungsten silicide ratio of 60:40 (column 3 lines 15-35).
It would have been obvious to one of ordinary skill in the art to vary the tungsten silicide composition in order to control crystal structure of subsequently deposited silicon.
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817